COURT OF CHANCERY
                                      OF THE
                                STATE OF DELAWARE
PATRICIA W. GRIFFIN                                                    CHANCERY COURTHOUSE
MASTER IN CHANCERY                                                          34 The Circle
                                                                    GEORGETOWN, DELAWARE 19947




                            Final Report:      December 28, 2020
                            Date Submitted:    September 28, 2020


Tasha Marie Stevens, Esquire
Fuqua, Willard, Stevens & Schab, P.A.
26 The Circle
P.O. Box 250
Georgetown, DE 19947

Richard L. Abbott, Esquire
Abbott Law Firm, LLC
724 Yorklyn Road, Suite 240
Hockessin, Delaware 19707

Donald L. Gouge, Jr., Esquire
Donald L. Gouge, Jr., LLC
800 North King Street, Stuie 303
P.O. Box 1674
Wilmington, Delaware 19899-1674

Re:      Eric and Suzayn Mooney v. Geriatric Services of Delaware, Inc., et al.
         C.A. No. 2020-0086 PWG

Dear Counsel:

         This case involves claims for breach of contract and the breach of covenant

of good faith and fair dealing between a buyer and seller for the sale of real

property. In this action, the buyer seeks specific performance to enforce the
Eric and Susayn Mooney v. Geriatric Services of Delaware, Inc, et al.
C.A. No. 2020-0086-PWG
December 28, 2020

contract for the sale of the property, and include the new buyer of the property

(now the record owner of the property) as a defendant and indispensable party in

this action. Pending before me is the new buyer’s motion seeking its dismissal

from the action based on failure to state a claim. I recommend the Court deny the

motion to dismiss. This is my final report.

I.        Background
          Geriatric Services of Delaware, Inc. (“Seller”) was the owner of property

located at 205 E. Market Street, Georgetown, Delaware (“Property”). 1 Seller

offered the Property for sale and, on January 2, 2020, Eric and Suzayn Mooney

(“Buyers”) executed an electronically signed written offer to purchase the Property

for $150,000.00 cash, which was accepted by Seller on January 12, 2020.2

Pursuant to the Agreement of Sale (“Agreement”), Buyers were to pay a $5,000.00

deposit by January 16, 2020 and the date of settlement was February 14, 2020. 3

The deposit was not paid by January 16, 2020.4                          There were on-going

communications following that date between Seller’s and Buyers’ agents regarding




1
    Docket Item (“D.I.”) 21, ¶ 4.
2
 Id., Ex. B. Seller electronically signed the Agreement of Sale on January 12, 2020. Id.,
Ex. B, ¶ 13.
3
    Id., Ex. B, ¶¶ 3, 7.
4
    D.I. 21, ¶ 20.

                                                        2
Eric and Susayn Mooney v. Geriatric Services of Delaware, Inc, et al.
C.A. No. 2020-0086-PWG
December 28, 2020

the deposit, which was allegedly mailed to Seller’s agent on January 23, 2020.5

Also, related to the home inspection contingency in the Agreement, Buyers’ agent

emailed a list of repairs that Buyers requested Seller make, on January 23, 2020. 6

Later that day, Seller’s agent responded by email that Seller refused to make any

repairs and asked “[p]lease let me know how your buyers would like to proceed.” 7

On January 26, 2020, Seller notified Buyers that it had declared “the contract null

and void as the buyers have not provided the required deposit per the contract

date.” 8 Buyers allege Seller entered into a sale contract for the Property with

Defendant Tana Realty, LLC (“Tana”) on January 27, 2020. 9 On January 30,

2020, Buyers’ agent confirmed that Buyers intended to perform under the


5
  On January 21, 2020, the Seller’s realtor, Jeff Eckerson (“Eckerson”), emailed Buyers’
broker, Skip Faust (“Faust”), and stated that he had “just realized that the deposit check
for [the Property] had not been received yet and wanted to see how the inspections went.
Please advise on when the check was sent.” Id., Ex. C. Eckerson sent a follow-up email
on January 22, 2020 to confirm that Faust had received the email about the deposit, and
stated that “we still haven’t received [the deposit]. Please let me know that you have
received this email and let me know the status.” Id., Ex. D. Later that day, Faust sent a
reply email stating that the delay was “totally due to [his] negligence” and “reiterated
[Buyers’] obligation to deliver the deposit check ASAP.” Id., Ex. E. On January 23,
2020, Faust’s assistant emailed Eckerson with an “attached copy of the second [sic]
deposit for [the Property]” and noted that he had “placed [the check] in the mail.” Id.,
Ex. F.
6
    D.I. 21, Ex. G.
7
    Id., Ex. H.
8
  Id., Ex. J. Eckerson’s January 26, 2020 email also asked Faust to have Buyers sign an
“Addendum/Endorsement to Agreement of Sale,” executed by Seller on January 25,
2020, which declared the contract “null and void because the deposit that was due
1/16/2020 has not been received as of 1/25/2020.” Id., Ex. J, Ex. I.

                                                        3
Eric and Susayn Mooney v. Geriatric Services of Delaware, Inc, et al.
C.A. No. 2020-0086-PWG
December 28, 2020

Agreement, accept Seller’s unwillingness to make repairs, and release the home

inspection contingency. 10 On February 3, 2020, Seller’s agent responded by email

that the Agreement has a time is of the essence clause and Seller has “moved on.”11

          On February 12, 2020, Buyers filed a complaint against Seller claiming

breach of contract and breach of the covenant of good faith and fair dealing and

seeking specific performance, attorneys’ fees and costs and punitive damages.12

On February 13, 2020 at 12:48 P.M., Buyers recorded a notice of lis pendens with

the Sussex County Recorder of Deeds, to put any potential buyers of the Property

on notice that there was a pending litigation. 13 Also on February 13, 2020, Seller

signed the deed (“Tana Deed”) conveying the Property to Tana. 14 Buyers filed an

amended complaint on February 24, 2020. 15 The Tana Deed was recorded on

March 4, 2020.16 The next day, Seller filed its answer and counterclaim, in which

it asks for the dismissal of Buyers’ complaint because Buyers breached the

Agreement by failing to pay the deposit as contractually required, and for


9
    Id., ¶ 32.
10
     D.I. 21, Ex. L.
11
     Id., Ex. M.
12
     D.I. 1.
13
     D.I. 4, Ex. A.
14
     D.I. 18, Ex. B.
15
  The amended complaint added Generations Home Care, Inc. as a defendant, alleging it
“owns, controls, does business as or is a successor in interest” of Seller. D.I. 6, ¶ 5.

                                                        4
Eric and Susayn Mooney v. Geriatric Services of Delaware, Inc, et al.
C.A. No. 2020-0086-PWG
December 28, 2020

attorneys’ fees and costs.17 In their March 27, 2020 answer to the counterclaim,

Buyers admitted their failure to pay the deposit on time, but denied that such

breach was material.18

          On June 24, 2020, Buyers filed a motion to join Tana as an indispensable

party “because it is the record owner of the real property that is the subject of this

litigation.” 19 This Court granted Buyers’ motion to join Tana as an indispensable

party on July 16, 2020.20 Buyers filed their second amended verified complaint

(“Complaint”), on July 20, 2020, which added Tana as an indispensable party and

defendant, and sought to cancel the contract between Tana and Seller, divest Tana

of its ownership interest in the Property, and enforce the Agreement.21

          On August 31, 2020, Tana filed a motion to dismiss (“Motion”) for failure to

state a claim under Court of Chancery Rules 8(a) and 12(b)(6). 22             Buyer’s

September 11, 2020 response to the Motion argues that Tana, as the record owner

of the Property, is an “indispensable party to the specific performance claim” and

that “in its absence complete relief cannot be accorded among the parties as such

16
     D.I. 18, Ex. B.
17
     D.I. 9.
18
     D.I. 12, ¶ 66.
19
     D.I. 18, ¶ 7.
20
     D.I. 20.
21
     D.I. 21.
22
     D.I. 25.

                                                        5
Eric and Susayn Mooney v. Geriatric Services of Delaware, Inc, et al.
C.A. No. 2020-0086-PWG
December 28, 2020

relief may include divesting its interest in the property.” 23          Tana replied, on

September 28, 2020, arguing that the Motion fails to state a claim against Tana,

which is an “innocent third-party purchaser for value,” so Buyers’ only claim is for

money damages.24

II.       Analysis

          A. Should this action be dismissed against Tana for failure to state a
             claim for relief?

          Rule 8(a) requires that “[a] pleading which sets forth a claim for relief . . .

shall contain (1) a short and plain statement of the claim showing that the pleader

is entitled to relief and (2) a demand for judgment for the relief to which the party

deems itself entitled.” 25             “Under this Rule’s liberal pleading standard, ‘[a]

complaint need only give general notice of the claim asserted and will not be

dismissed unless it is clearly without merit, either as a matter of law or fact.’” 26

          “A motion to dismiss under Rule 12(b)(6) for failure to state a claim should

be denied ‘unless it can be determined with reasonable certainty that the plaintiff




23
     D.I. 26, ¶¶ 6, 9.
24
     D.I. 27, ¶ 10.
25
     Ct. Ch. R. 8(a).
26
   N.K.S. Distributors, Inc. v. Tigani, 2010 WL 2178520, at *4 (Del. Ch. May 28, 2010)
(citations omitted).

                                                        6
Eric and Susayn Mooney v. Geriatric Services of Delaware, Inc, et al.
C.A. No. 2020-0086-PWG
December 28, 2020

could not prevail on any set of facts reasonably inferable’ from the pleadings.’”27

The facts for purposes of a motion to dismiss under Rule 12(b)(6) are drawn from

the complaint and all well-pled allegations in the complaint are assumed to be true,

with the plaintiff receiving the benefit of all reasonable inferences. 28

          With these standards in mind, I turn to the Motion, in which Tana argues the

Complaint fails to meet pleading standards under Rules 8(a) and 12(b)(6) because

it “does not bring any cause of action against Tana” and “fails to assert why [Tana]

should be involved in this action at all.”29 Tana further contends that the “failure

to assert even the most rudimentary facts and any specific cause of action against

[Tana] is fatal to [Buyers’] cause.” 30

          To satisfy the Rule 8(a) standard, Buyers need only give Tana general notice

of the claim asserted against it, which is a low threshold to meet. 31 And, to survive

dismissal under Rule 12(b)(6), the Complaint must include factual allegations,

which if true, state a claim upon which relief can be granted. 32 The Complaint


27
  N.K.S. Distributors, Inc., 2010 WL 2178520, at *4 (citations omitted); see also VLIW
Tech., LLC v. Hewlett-Packard Co., 840 A.2d 606, 611 (Del. 2003).
28
  See In re Gen. Motors (Hughes) S’Holder Litig., 897 A.2d 162, 168 (Del. 2006); VLIW
Tech., LLC, 840 A.2d at 611; Malpiede v. Townson, 780 A.2d 1075, 1082-83 (Del. 2001);
Orman v. Cullman, 794 A.2d 5, 15 (Del. Ch. Mar. 1, 2002).
29
     D.I. 25, ¶¶ 4, 5.
30
     Id., ¶ 11.
31
     See, e.g., Hindlin v. Gottwald, 2020 WL 4206570, at *3 (Del. Ch. July 22, 2020).
32
     See VLIW Tech., LLC, 840 A.2d at 611.

                                                        7
Eric and Susayn Mooney v. Geriatric Services of Delaware, Inc, et al.
C.A. No. 2020-0086-PWG
December 28, 2020

alleges that Tana became an indispensable party as soon as it became the “record

owner of the subject property.” 33 Additionally, in their prayer for relief, Buyers

seek to divest Tana of its interest in the property, so that Buyers can enforce their

contract with the Seller. 34 The Complaint puts Tana on notice that, if Buyers are

successful in this action, Tana’s interest in the Property, may be affected. I find

that Buyers have sufficiently stated their cause of action, putting Tana on notice of

the claims asserted. Giving Buyers the benefit of all reasonable inferences, they

have met their burden under Rules 8(a) and 12(b)(6).

          B. Is Tana an indispensable party to this action?

          Next, I consider whether Tana is an indispensable party to this action such

that its joinder is required. 35 Court of Chancery Rule 19 provides for the joinder of

persons needed for adjudication. 36                   Under Rule 19(a), the Court determines

whether an absent person should be party to the litigation because they have an

interest in the subject of the action which, if they are not included, will mean that

complete relief cannot be achieved, or that disposition in the case will injure their

rights or subject them to substantial risk of multiple or inconsistent obligations

33
     D.I. 21, ¶ 32.
34
     Id., at 10.
35
  On July 16, 2020, this Court ordered Tana joined as an indispensable party, but I will
address this issue in more detail since it is a matter under dispute in Tana’s motion. See
D.I. 20.
36
     Ct. Ch. R. 19.

                                                        8
Eric and Susayn Mooney v. Geriatric Services of Delaware, Inc, et al.
C.A. No. 2020-0086-PWG
December 28, 2020

related to that interest. 37 Necessary parties must “not only have an interest in some

part of the controversy but the interest must be such that a final decree cannot be

made” without them. 38

           Prior Delaware cases involving zoning disputes have held that a property

owner whose real property is directly affected by the subject matter of an action

should be joined as a party to the litigation. 39                       Although these cases are

distinguishable from this case because they involve government action related to

real property, they are based on a principle that also applies here – if property

owners’ interests in property may be injured by the action, they are indispensable

parties to the litigation.




37
     Id.
38
  NAMA Holdings, LLC v. Related World Mkt. Ctr., LLC, 922 A.2d 417, 436 (Del. Ch.
Apr. 27, 2007) (citations omitted).
39
   See, e.g., Allmaras v. Bd. of Adjustment of Sussex Cty., 238 A.3d 142 (Del. 2020)
(holding that a property owner is an indispensable party to an appeal from a board of
adjustment decision affecting their property); CCS Inv’rs, LLC v. Brown, 977 A.2d 301,
323 (Del. 2009), as corrected (Aug. 10, 2009); Council of Civic Organizations of
Brandywine Hundred, Inc. v. New Castle Cty., 1991 WL 279374, at *3 (Del. Ch. Dec. 26,
1991), on reargument, 1992 WL 24987 (Del. Ch. Feb. 11, 1992) (holding that a property
owner should have been joined as a party because it has an interest relating to the subject
of the action, the rezoning of its property at its request, and the disposition of the action
without it, as a practical matter, may impair or impede its ability to protect that interest”);
Southern New Castle County Alliance, Inc. v. New Castle County Council, 2001 WL
855434, at *1-3 (Del. Ch. July 20, 2001) (in an action challenging the approval of a
record plan, the Court held that “the interests of the record owner and the equitable owner
of property are not identical” and “the record owners of the property . . . are
indispensable parties to this action”).

                                                        9
Eric and Susayn Mooney v. Geriatric Services of Delaware, Inc, et al.
C.A. No. 2020-0086-PWG
December 28, 2020

          Tana argues that, even if it “may be an indispensable party in this action,” its

motion to dismiss should be granted because it is an innocent third-party purchaser

for value. 40 Buyers respond that Tana is an indispensable party under Rule 19

because their requested relief – specific performance to enforce the Agreement and

to void the contract between Tana and Seller, divesting Tana’s interest – cannot be

accorded without Tana. 41 They also claim Tana’s absence may impair or impede

its own ability to protect its interest.” 42 Buyers rely on Anguilla Re, LLC v. Lubert-

Adler Real Estate Fund IV, LP, which noted that:

            [S]pecific performance is an equitable cause of action, and runs
            with the land. Obviously, a party cannot be compelled to purchase
            property from an undisclosed entity. It would follow, therefore,
            that the present owner is an indispensable party to the specific
            performance claim under the rules of any Delaware trial court
            authorized to consider such a claim. 43
I consider whether joinder is appropriate under Rule 19(a).             Here, joinder is

appropriate because complete relief cannot be accorded without Tana. Tana is an

indispensable party because it is the record owner of the property at issue; if

Buyers succeed in this litigation, Tana’s interest in the property could be divested;

and the specific performance that Buyers seek (to enforce the Agreement and to


40
     D.I. 27, ¶¶ 9, 10.
41
     D.I. 26, ¶¶ 9, 10.
42
     Id., ¶ 9.
43
     2012 WL 1408857, at *5, n. 23 (Del. Super. Mar. 28, 2012).

                                                       10
Eric and Susayn Mooney v. Geriatric Services of Delaware, Inc, et al.
C.A. No. 2020-0086-PWG
December 28, 2020

void the contract between Tana and the Seller) cannot be accomplished without

Tana. Tana satisfies the requirements for an indispensable party under Rule 19(a).

           I also address Tana’s claim that as an innocent third-party purchaser, the

case should be dismissed against it. In Tana’s reply brief in support of its motion

to dismiss, it makes the additional argument that it is the “quintessential innocent

third-party purchaser for value, who took valid legal title that is unassailable by the

[Buyers].” 44 It can be inferred that Tana believes, because it claims to be an

innocent third-party purchaser, it cannot be held to be an indispensable party. A

“bona fide purchaser is one who acquires legal title to property in good faith, for

valuable consideration, and without notice of any other claim of interest in the

party.” 45 The bona fide purchaser rule “exists to protect innocent purchasers or

property from competing equitable interests in the property.” 46 However, it is

unclear, at this juncture, whether Tana qualifies as a bona fide purchaser. 47 And,



44
     D.I. 27, ¶ 10.
45
     Fletcher v. City of Wilmington UDAG, 905 A.2d 746 (Del. 2006).
46
     Id.
47
   This action was filed on February 12, 2020 and Buyers recorded a notice of lis pendens
on February 13, 2020 at 12:48 P.M. D.I. 1; D.I. 4, Ex. A. Under 25 Del. C. §1603, a
person acquiring an interest in real property is on notice of the pendency of an action
affecting that property “from the time of the recording of the notice,” and “is bound by all
proceedings taken in the action after [the] recording.” Recording a lis pendens puts
potential buyers of the Property on notice about pending litigation. The Tana Deed was
signed by the Seller on February 13, 2020, but the timing of the actual transfer of the
Property is unknown at this time. The Tana Deed was not recorded until March 4, 2020.
                                                       11
Eric and Susayn Mooney v. Geriatric Services of Delaware, Inc, et al.
C.A. No. 2020-0086-PWG
December 28, 2020

giving all reasonable inferences to Buyers, I cannot conclude, with reasonable

certainty, that Buyers would not be entitled to specific performance to enforce the

Agreement, which would divest Tana’s interest in the Property, under any set of

facts that could be proven to support the action.                         Accordingly, Tana is an

indispensable party in this action – both because complete relief cannot be granted

in this case in its absence, and to enable it to protect its interests in the Property.

III.    Conclusion

    Based upon the reasons set forth above, I recommend denial of Tana’s motion

to dismiss. This is a final report and exceptions may be taken under Court of

Chancery Rule 144.

                                                              Respectfully,

                                                              /s/ Patricia W. Griffin

                                                              Patricia W. Griffin
                                                              Master in Chancery




See D. I. 18, Ex. B. Therefore, factual questions remain regarding the applicability of the
lis pendens notice and whether Tana is a bona fide purchaser.

                                                       12